Order of the Family Court, Bronx County, rendered June 8, 1978, modified, on the facts and in the exercise of discretion, to the extent only of making the increased payments for the support of the children of the prior marriage between the parties retroactive to January 5, 1978, the date of the institution of this proceeding and, except, as so modified, affirmed, without costs. Appellant brought this proceeding to obtain an upward modification of support payments for the children of the marriage. Under a separation agreement between the parties entered into in 1967, respondent had agreed to pay the sum of $45 per week for support of their two children. By agreement of the parties and with the consent of the Family Court, this was *720subsequently reduced to $25. A change in the financial situation of each of the parties precipitated this proceeding. It ended in an increase in support payments from $25 per week to $150 per month. Petitioner, dissatisfied with the result, appealed. Bearing in mind the financial circumstances of the parties and the current relative obligations of each, we cannot say that the conclusion reached by the Family Court was an improvident exercise of discretion. However, the Family Court made the increase payable from June 30, 1978 onward. We think that the increase should properly date from the day of the institution of this proceeding. We modify accordingly. Concur— Sullivan, J. P., Bloom, Lane, Lupiano and Ross, JJ.